                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
KHALED SHABANI,
                                                                       ORDER
                                   Plaintiff,
                                                                     19-cv-65-bbc
              v.

CITY OF MADISON, MICHAEL KOVAL,
DAMION FIGUEROA, KEVIN COSTIN
and HAMP JOHNSON,

                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Khaled Shabani is proceeding on First and Fourth Amendment claims

against the City of Madison and several police officers. Before the court is plaintiff’s motion

to compel defendants to produce the full names and photographs of all of the police officers

employed by the City of Madison. Dkt. #26. Defendants object on the ground that the

request is overly broad and burdensome because the Madison Police Department employs

477 officers.

       Plaintiff was allowed to proceed on several First Amendment retaliation claims,

including a claim that defendant Police Chief Michael Koval retaliated against him by

ordering unidentified officers to beat his three-year old daughter, who suffered an eye injury

in 2015. Plaintiff says that he can identify some of the officers if he sees their faces.

However, as defendants point out, plaintiff does not make any attempt to narrow his request

to a particular time frame or individuals of a specific age, sex, race or physical description.

Without further information to identify his daughter’s alleged assailants, plaintiff’s discovery

request is impermissibly broad and unreasonable.

                                               1
       Plaintiff also says he has the right to defend his child. However, as I explained to

plaintiff in my previous orders screening his complaint, his claims are limited to alleged

harassment that he experienced; he does not have standing to pursue a claim on behalf of his

daughter for any injuries that she may have sustained. Dkt. #4 at 3; dkt. #8 at 6.

       Finally, in a second reply brief filed on December 30, 2019, plaintiff seems to be

making additional requests for defendants to produce video footage from an incident on

March 23, 2018 and to return money that he believes the Madison Police Department stole

from him and his ex-wife. Dkt. #44. It is unclear whether plaintiff has made a formal

discovery request for these items or otherwise contacted defendants’ attorneys about them.

In any event, I have not considered plaintiff’s arguments regarding these requests because

he did not include them in his original motion to compel.



                                         ORDER

       IT IS ORDERED that plaintiff Khaled Shabani’s motion to compel, dkt. #26, is

DENIED.

       Entered this 7th day of January, 2020.

                                          BY THE COURT:

                                          /s/
                                          _______________________
                                          BARBARA B. CRABB
                                          District Judge




                                             2
